Citation Nr: 0738939	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  02-18 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disorder, to 
include a muscular disorder manifested by pain, stiffness and 
spasms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran was initially denied service connection for back 
disorder in December 1989.  The veteran attempted to reopen 
his claim, but in a December 1999 rating decision the RO 
determined that new and material evidence had not been 
received.  The veteran again attempted to reopen his claim of 
entitlement to service connection for a back disorder, and in 
June 2002 the RO determined that new and material evidence 
had not been received sufficient to reopen a previously 
denied claim of service connection for a back disorder.  The 
veteran timely appealed that determination.

In October 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

In March 2004, the Board issued a decision that reopened the 
veteran's previously denied claim of service connection for a 
back disability, and remanded that issue to the RO, along 
with the issues of service connection for an abdominal 
disorder, and a chest and shoulder disorder, for additional 
development.

After completion of the requested development, the RO issued 
a supplemental statement of the case in March 2005 that 
continued the denials of service connection for a back 
disability, abdominal disorder, and a chest and shoulder 
disorder, and returned the case to the Board for appellate 
disposition.

In a July 2005 decision, the Board denied the veteran's claim 
of service connection for a back disorder, to include a 
muscular disorder manifested by pain, stiffness and spasms.  
The July 2005 decision also denied the claims of service 
connection for an abdominal disorder and a chest and shoulder 
condition.  

The veteran subsequently appealed that decision to the Court 
of Appeals for Veterans Claims (Court).  In a memorandum 
decision dated in July 2007, the Court first determined that 
the veteran's claims of service connection for an abdominal 
disorder, and a chest and shoulder disorder were deemed 
abandoned because the veteran offered no argument in his 
appellate brief as to the merits of the Board's decision with 
respect to those claims.  Second, the Court found that the 
Board's July 2005 decision, as it pertained to the claim of 
service connection for a back disability failed to adequately 
address the reasons and bases for the denial of service 
connection for a back disability.  As such, the Court 
affirmed that part of the July 2005 decision that denied 
service connection for an abdominal disability, and a 
shoulder and chest disability.  The Court vacated and 
remanded that portion of the July 2005 decision that denied 
service connection for a back disability.  Thus, only the 
issue of service connection for a back disability is 
currently before the Board.  


FINDING OF FACT

A back disability, to include a muscular disorder manifested 
by pain, stiffness and spasms, was not shown during service 
or for many years following discharge from service, and the 
preponderance of the medical and lay evidence is against a 
finding that the veteran's back disability had its onset 
during service, or is otherwise related to service.


CONCLUSION OF LAW

A back disorder, to include a muscular disorder manifested by 
pain, stiffness and spasms, was not incurred in service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the 
specific evidence necessary to reopen his claim, the claim 
was ultimately reopened by the Board so any deficiency in 
that regard resulted in harmless error.  Similarly, the 
notification did not specifically advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection; however, as no new 
disability rating or effective date for award of benefits 
will be assigned as the claims for service connection are 
denied, any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Moreover, the initial April 2002 notice, as well as 
subsequent notices provided in December 2002, March 2004 and 
September 2004, provided to the veteran over the course of 
the appeal, provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a back disorder, to 
include a muscular disorder manifested by pain, stiffness and 
spasms.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition to the regulations governing entitlement to 
service connection outlined above, 38 C.F.R. § 3.309(e) 
provides that if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
chloracne, prostate cancer, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (including cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma. 
38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) 
(2006).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§  3.307(a)(6)(iii), 
3.309(e).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records show that in November 
1969, he sought treatment for urethral discharge and burning 
upon urination with low back pain.  The impression was 
gonococcal urethritis and prostatitis.  No back disorder was 
diagnosed, and the remaining service medical records are 
negative for complaints or findings pertaining to the back.  
At his February 1970 military discharge medical examination, 
the veteran's spine and musculoskeletal system was normal.  
On a report of medical history, the veteran denied back 
trouble of any kind.  The veteran's service medical records 
are negative for complaints or treatment of a muscular 
disorder manifested by pain, stiffness and spasms.

VA clinical records show that the veteran sought treatment 
for back pain and muscle spasms in October 1989.  He denied a 
history of injury, but indicated that he worked as a mechanic 
and had a history of heavy lifting and bending since 1970.  
The impression was curvature scoliosis and asymmetry of 
muscles.  An orthopedic consultation was scheduled but no 
diagnosis was recorded.  The veteran was also seen in 
November 1989 with complaints of back pain and spasms.  X- 
ray studies were normal.  The assessment was resolving 
mechanical low back pain.

Accordingly, a December 1989 rating decision denied service 
connection for back problems with muscle spasms because the 
service medical records were negative for treatment or 
diagnosis of a back disorder or muscle spasms.

Of record is a June 1999 statement from Dr. Heavner.  He 
asserted that the veteran presented with complaints of low 
back pain, low abdominal pain and spasms.  The veteran 
alleged that the low back and abdominal pain had been present 
since his service in Vietnam.  The treating physician opined 
that the chronic nature of the veteran's complaints indicated 
some underlying cause for his discomfort.  Dr. Heavner also 
opined that the veteran's family; social and work history as 
well as his lab tests did not indicate a viable explanation 
as to the chronic nature of the veteran's complaints.  He 
concluded that the veteran was suffering from myofascial pain 
as a result of some unknown underlying cause.  Associated 
records revealed lumbar muscle spasms, restricted lateral 
flexion and restricted rotation.

In May 2000, the veteran explained that his claim for service 
connection was not simply for a back disorder; rather, it was 
for a muscle condition that caused stiffness.  He alleged 
that he began treatment for this disorder approximately four 
years after his discharge from service and he continued to 
seek treatment.  In a subsequent statement, received in July 
2002, the veteran theorized that his current problems may be 
related to Agent Orange exposure in Vietnam.  Additionally, 
the veteran's spouse submitted a May 2002 statement asserting 
that the veteran had been suffering from body aches, pain and 
spasms since his discharge from service  In a February 2002 
statement the veteran submitted that his muscle pains and 
stiffness are related to the anti-malaria medications he took 
for one year on a daily basis while in service.

The veteran also testified at an October 2003 hearing.  He 
testified that he served in Vietnam as a light infantry 
soldier, which required a lot of training but very little 
lifting.  His position reportedly also required jumping out 
of helicopters and rolling to safety.  He stated that he 
traveled extensively in Vietnam and administered anti- 
malarial medication daily.  He alleged that he was treated in 
service for malaria and in July 1969 for skeleton pain in his 
right shoulder.  He did not recall suffering from any 
skeletal pain after the July 1969 complaint.  He indicated 
that while stationed in Fort Carson, Colorado, he was again 
treated for low back problems.  The veteran also testified 
that he did not seek treatment until 1973 or 1974 for 
musculoskeletal pains and spasms.

The veteran also submitted statements and records from his 
private treatment provider.  In November 2003, Dr. Skinner 
related that the veteran had sought treatment for the 
previous ten years for musculoskeletal pain that was 
primarily muscle and not joint related.  The veteran had 
related by history that he had experienced discomfort since 
his period of service in Vietnam.  Additionally, at that time 
the veteran had a questionable case of malaria, was on anti- 
malarial medication, and there was a question of hepatitis.  
Dr. Skinner opined that the veteran's chronic medical 
problems could very well be linked to the difficulties he 
experienced during service.  December 2003 records revealed 
follow up for musculoskeletal pain secondary to a motor 
vehicle accident.  The veteran continued to have some 
stiffness in his back; however, he denied any weakness or 
numbness.  Physical examination revealed full range of motion 
of the back and it was not tender to palpation.  There was no 
edema, erythema or spinous process tenderness.  The veteran 
was assessed as having musculoskeletal pain, improved.

The veteran was scheduled for an October 2004 VA examination.  
His subjective complaints included pain and stiffness in the 
back.  Physical examination revealed range of motion to 95 
degrees of flexion; bilateral, lateral side bending to 30 
degrees; and bilateral rotation to 45 degrees.  A spasm was 
noted at the L3 level, bilaterally, and he had a notable 
trigger point, which was tender to palpation.  Straight leg 
testing was negative and the remainder of the veteran's 
neurovascular examination was within normal limits.  The 
veteran was diagnosed as having myofascial lumbar spine pain 
without antecedent cause.  The examiner opined that there was 
no evidence that related the veteran's complaints to his 
period of service.  X-rays of the back revealed bone spurs at 
the anterolateral aspect of many of the lumbar vertebral 
bodies.  There were also degenerative changes at the 
apophyseal joints of the lower lumbar spine.

In summary, other than the veteran's lay contentions, the 
record contains no indication that the veteran's current back 
disorder is causally related to his active service, or any 
incident therein.  Service medical records contain only one 
complaint of low back pain.  In November 1969 the veteran 
sought treatment for urethral discharge, and burning upon 
urination with low back pain.  At that time, no back disorder 
was diagnosed; rather, the veteran was diagnosed as having 
gonococcal urethritis and prostatitis.  Notably, the 
remaining service medical records contain no other 
documentation of complaints of a back disorder, and on a 
report of medical history, the veteran himself denied any 
kind of back trouble.  Furthermore, the veteran's February 
1970 discharge examination recorded the veteran's spine and 
musculoskeletal system as normal.

Similarly, the post-service medical evidence of record is 
negative for any notations of a back disorder for years after 
service separation.  Moreover, there is no medical evidence 
of record that provides a nexus to his period of service and 
the only evidence of record in support of the veteran's claim 
of service connection for a back disorder is the lay evidence 
of record.  

The veteran is certainly competent to attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.

Nevertheless, lay evidence is one type of evidence that must 
be considered and competent lay evidence can be sufficient to 
support the claim.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In this case, the veteran attributes his back pain to 
service.  Although there is no reason to doubt the veteran's 
credibility in this case, this evidence is in contrast to the 
medical evidence of record that does not relate the veteran's 
current back disorder to any specific etiology.

The first post-service complaint of back pain relates back to 
October 1989, nearly twenty years after the veteran's 
discharge from service.  Although the veteran was diagnosed 
as having curvature scoliosis and asymmetry of muscles in 
October 1989 and resolving mechanical back pain in November 
1989, no etiology was ascribed to the veteran's disorder.  

Thus, the credibility of the veteran's testimony and the lay 
statements must be weighed against the other evidence of 
record, including the objective findings showing no back 
disorder until 1989.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The trier of fact should consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
See Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See also, 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of a back disorder during 
service in this case is supported by affirmative evidence 
which tends to show that no back disorder was incurred during 
that time.  Such affirmative evidence consists of the 
separation examination report which showed no complaints of 
back trouble, or any symptoms associated with a back disorder 
by the veteran, and a finding by the examiner that the 
veteran's musculoskeletal system was normal clinical 
evaluation.  

Although the veteran insists that his current back disorder 
had its onset during service, the fact remains that the 
service medical records are silent as to any complaints, 
findings or diagnosis of a back disorder, and the veteran has 
not provided any medical evidence dated prior to 1989 that 
shows complaints, findings or diagnosis of a back disorder.  
This is affirmative evidence that the veteran did not develop 
a back disability during active duty.  Moreover, even if he 
did experience acute periods of back pain during service, as 
he has stated, it is not necessarily the cause of his current 
back disorder.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002).

In sum, the veteran is competent to report that he has 
suffered with back pain and muscle spasms since service.  
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  The Board, 
however, makes credibility determinations and otherwise 
weighs the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This includes weighing the absence of contemporary medical 
evidence against the veteran's lay statements.  

To warrant service connection, there must be a nexus between 
the veteran's current back disability and his claimed in-
service onset of back pain; and, although the veteran is 
competent to state that he has suffered from back pain since 
service, this evidence must be weighed against the other 
evidence of record, which does not support the veteran's 
contentions.  

The opinions of the private doctors have been considered; 
however, as they are based largely on the veteran's own self-
reported history, they too, are outweighed by the negative 
evidence in this case as outlined above.  For example, 
although the veteran's own private physician Dr. Heavner 
reported that the veteran alleged that his low back and 
abdominal pain had been present since service, this was 
related solely by history.  Then, he submitted, in June 1999, 
that the veteran's myofascial pain was of some unknown 
underlying cause.  Dr. Heavner did not provide a specific 
nexus to service.

Additionally, the evidence contains an opinion by Dr. Skinner 
that the veteran's chronic medical problems could very well 
be linked to the veteran's experiences in service; however, 
Dr. Skinner does not specify what difficulties the veteran 
experienced during service, nor does he describe how they 
have resulted in the veteran's current back and muscular 
disorder.

Finally, the veteran was also scheduled for an October 2004 
VA examination.  The veteran was diagnosed as having 
myofascial lumbar spine pain without antecedent cause.  The 
examiner also specifically opined that there was no evidence 
that related the veteran's current complaints to service.

In conclusion, the preponderance of the evidence is against 
the claim of service connection for a back disorder on a 
direct basis.

As noted above, the veteran alleged in July 2002 that his 
current back disorder is related to his service in Vietnam 
and exposure to Agent Orange.  First, a back disorder is not 
one of the listed presumptive disease associated with 
herbicide exposure.  See 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  Further, there is no competent evidence 
attributing the disability to herbicide exposure.  
Accordingly, the veteran's back disorder cannot be service 
connected due to herbicide exposure.

According to the veteran's service records, he served in the 
Republic of Vietnam during the Vietnam Era; therefore, his 
exposure to toxic herbicides is conceded.  See 38 U.S.C.A. §§ 
1116, 1154.  The medical evidence indicates that the veteran 
did not suffer with any type of chronic disease or disability 
during his military service.  There is no medical evidence of 
any complaints or treatment for any type of disability within 
one year of the veteran's separation from active military 
service in February 1970.  The veteran was first diagnosed as 
having a back disorder in 1989.  This disability, however, is 
not considered under the applicable presumptive provisions of 
38 C.F.R. § 3.309(e) regarding exposure to certain herbicide 
agents.

For all the foregoing reasons, the preponderance of the 
evidence is against the claim of service connection for a 
back disorder including as a result of exposure to exposure 
to Agent Orange.  The benefit of the doubt doctrine is not 
for application where the clear weight of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disorder, to include a muscular 
disorder manifested by pain, stiffness and spasms, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


